In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0004V
                                      Filed: July 19, 2017
                                        UNPUBLISHED


    JAMES CANTWELL, Parent of
    M.C., Deceased,                                          Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
                        Petitioner,                          Rotavirus Vaccine; Intussusception;
    v.                                                       Death

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Koby J. Kirkland, Whitehurst Harkness Brees, et al., PLLC, Austin, TX, for petitioner.
Ann D. Martin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On January 3, 2017, James Cantwell (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner sought compensation for the death
of his son, M.C., on March 3, 2015, allegedly due to intussusception following a
rotavirus vaccination, which was administered on February 15, 2015. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On May 18, 2017, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. On July 19, 2017, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner, as legal representative of the
estate of M.C., should be awarded $360,415.00. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. Based on
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $360,415.00 in the form of a check payable to
petitioner as the legal representative of the estate of M.C. This amount represents
compensation for all damages that would be available under § 15(a) for M.C.’s vaccine-
related injury and death.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
JAMES CANTWELL, Parent of M.C.,      )
deceased,                            )
                                     )
            Petitioner,              )
                                     )  No. 17-4V
       v.                            )  Chief Special Master Dorsey
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

                       PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For purposes of this proffer, the term “vaccine-related” is as described in Respondent’s

Rule 4(c) Report, filed on May 17, 2017, conceding entitlement in this case. Based upon the

evidence of record, respondent proffers that petitioner, as legal representative of the estate of

M.C., should be awarded $360,415.00, which represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a) for M.C.’s vaccine-related injury and

death. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation should be made through a lump sum

payment of $360,415.00 in the form of a check payable to petitioner as the legal representative of

the estate of M.C. Petitioner agrees.

       No payment shall be made until petitioner provides respondent with documentation that

he has been appointed the legal representative of M.C.’s estate.
                           Respectfully submitted,

                           CHAD A. READLER
                           Acting Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           CATHARINE E. REEVES
                           Deputy Director
                           Torts Branch, Civil Division

                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           s/ Ann D. Martin
                           ANN D. MARTIN
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel.: (202) 307-1815

DATED: July 19, 2017




                       2